DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 11/15/2021.
Claims 2, 9, & 16 have been cancelled. Claims 1, 3-8, 10-15, & 17-20 remain pending. Claims 1, 3-8, 10-15, & 17-20 are allowed. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2021, 1/14/2022, & 3/3/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Terminal Disclaimer
The terminal disclaimer filed on 3/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,284,486 & 10,673,776 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Reasons for Allowance
The following is examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “an application server that enables deployment and execution of software applications, a plurality of partitions, each partition being associated with a different tenant, and 


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446